


Exhibit 10.5

 

Description of

the 2008-2010 Virgin Media Inc. Long Term Incentive Plan

 

On April 7, 2008, the compensation committee (the “Compensation Committee”) of
the board of Virgin Media Inc. (the “Company”) approved the Company’s 2008-2010
long-term incentive plan (“2008 LTIP”), which includes the grant of stock
options and restricted stock units to its executive officers and other key
employees of the Company and its subsidiaries. The options and restricted stock
units are each set at a level such that the fair value of the awards at the
grant date is equal to 50% of the recipient’s annual base salary, giving a total
fair value of 100% of base salary.

 

Stock options

 

The fair value of the options awarded under the 2008 LTIP is determined using
the Black-Scholes valuation method, and the exercise price is equal to the stock
price on the date of grant.  The options have a ten-year term and will vest,
subject to continued employment, in twenty percent increments on each of
January 1, 2009, 2010, 2011, 2012 and 2013, subject to accelerated vesting in
the event of a change in control of the Company.

 

Restricted stock units

 

The fair value of the restricted stock units awarded under the 2008 LTIP is
based on the market value of the Company’s common stock as of the date of grant.
The restricted stock units will vest if (1) the Company meets certain
performance criteria (see below) in respect of the period from January 1, 2008
through December 31, 2010 and (2) the award recipient remains continuously
employed by the Company or any of its subsidiaries through the payment date,
which will be not later than April 30, 2011.

 

The performance criteria for the restricted stock units are based on cumulative
group simple cash flow in respect of the period from January 1, 2008 through
December 31, 2010, being group operating profit before depreciation,
amortization and other charges less fixed assets additions on an accrual basis.
The performance criteria include minimum, on-target and maximum performance
thresholds. Upon achievement of the minimum level of performance, 50% of the
on-target number of restricted stock units will vest; upon achievement of the
on-target level of performance, 100% of the on-target number of restricted stock
units will vest; and upon achievement of the maximum level of performance, 200%
of the on-target number of restricted stock units will vest.   Between these
thresholds, vesting will be extrapolated on a linear basis.  If the performance
is below the minimum threshold, all of the restricted stock units will lapse.

 

Equivalent payments may be made in cash rather than common stock at the
Compensation Committee’s discretion. If the award recipient’s employment
terminates prior to the payment date, the restricted stock units will be
forfeited.  The vesting of the restricted stock units will not accelerate in the
event of a change in control of the Company.

 

--------------------------------------------------------------------------------


 

Awards under the 2008 LTIP

 

On April 14, 2008, options to purchase an aggregate of 4,613,645 shares of
common stock, and an aggregate of 2,816,454 restricted stock units (based on the
maximum threshold of 200% being achieved) were awarded to approximately 121
award recipients.  If the on-target threshold is achieved, 1,408,227 restricted
stock units will vest.  The exercise price of the options is $12.51 per share,
being the mid-market stock price (the average of the highest and lowest stock
prices) on the grant date of April 14, 2008.  Additional awards under the 2008
LTIP may be made in the future, but these awards are not expected to be material
(individually or in the aggregate).

 

--------------------------------------------------------------------------------

 
